DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “conveyor belt,” “actuator,” “control unit,” and “workpiece pick-up device is displaceable parallel to a third direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference “R3” mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “2” and “7” have both been used to designate the same structure.
Figures 1-13 are objected to for failing to meet drawing criteria set forth in 37 CFR 1.84(l).  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim 14 is objected to because it includes the reference character “R3” which is not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 14 is objected to because the preamble states a “[m]ethod according to either claim 12” (emphasis added).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lifting unit,” “workpiece pick-up device,” “guide element,” “storage apparatus,” and “processing unit.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9-14. The limitation “processing unit” is not defined by sufficient structure within the disclosed Specification or Drawings to perform the claimed function of “processing” or “displacement movement.”  Consequently, it is unclear that Applicant was in possession of the invention as claimed at the time of filing.
Claims 1-14 are indefinite for the inclusion of the term “and/or” between mutually exclusive disclosed embodiments.  For example, Applicant has disclosed the at least one guide element can be a 
Claim 1. The limitation “the gripping unit performs a displacement movement parallel to at least a first direction” lacks written description in the Specification.  Applicant has not provided any drawings or description with sufficient details to show how the claimed function occurs, and there is not sufficient reduction to practice either disclosed in the specification, or shown in the drawings to show that the Applicant had possession of the claimed invention.
Claim 12. The claimed step “displacing the workpiece pick-up device…wherein the displacement movement is oriented parallel to the first direction” lacks written description in the Specification.  Applicant has not provided any drawings or description with sufficient details to show how the claimed step occurs, and there is not sufficient reduction to practice either disclosed in the specification, or shown in the drawings to show that the Applicant had possession of the claimed invention.
Claim 12. The claimed step “fastening the at least one panel-type workpiece to the processing table” lacks written description in the Specification.  Applicant has not provided any drawings or description with sufficient details to show how the claimed step occurs, and there is not sufficient reduction to practice either disclosed in the specification, or shown in the drawings to show that the Applicant had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-14. The term “panel-like” renders the claims indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	Claims 1-14 are indefinite for the inclusion of the term “and/or” between mutually exclusive disclosed embodiments.  For example, it is unclear how the at least one guide element can be a guide roller, a guide rail, and a conveyor belt.
Claim 6. The phrases “the second direction with the first displacement speed” and “the second direction with the second displacement speed” are indefinite.  It is unclear how a direction can have a speed.
Claim 6 recites the limitations “the first displacement speed” and “the second displacement speed.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitations “the vertical projection of the processing table” and “the vertical projection of the at least one guide element.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation “the acute angle.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 12. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “the acute angle…preferably assumes a value between 0 and 450” and the claim also recites “the acute angle…preferably assumes a value between 0 and 150” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is 
Claim 7 is indefinite for the preamble disclosure, which has changed from a “[w]orkpiece handling apparatus” of Claim 1 to a “[s]ystem, comprising a workpiece handling apparatus according to claim 1.”  It is unclear if Applicant intends for Claim 7 to be an independent claim, or dependent from Claim 1.  If Applicant intends for Claim 7 to be an independent claim, all limitations of Claim 1 should be incorporated into the body of Claim 7.  To maintain compact prosecution, Claim 7 will be interpreted as dependent from Claim 1.
Claim 9 is indefinite for the preamble disclosure, which has changed from a “[s]ystem, comprising a workpiece handling apparatus” of Claim 7 to a “[p]rocessing machine according to claim 7.”  It is unclear if Applicant intends for Claim 9 to be an independent claim, or dependent from Claim 7.  If Applicant intends for Claim 9 to be an independent claim, all limitations of Claim 7 should be incorporated into the body of Claim 9.  To maintain compact prosecution, Claim 9 will be interpreted as dependent from Claim 7.
Claim 12 is indefinite for the preamble disclosure, which has changed from a “[s]ystem, comprising a workpiece handling apparatus” of Claim 7 to a “[m]ethod of batch processing…according to claim 7.”  It is unclear if Applicant intends for Claim 12 to be an independent claim, or dependent from Claim 7.  If Applicant intends for Claim 12 to be an independent claim, all limitations of Claim 7 should be incorporated into the body of Claim 12.  To maintain compact prosecution, Claim 12 will be interpreted as dependent from Claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoenigmann (US 4,002,332).
Hoenigmann discloses;
Claim 1 (as best understood by the Examiner). Workpiece handling apparatus for handling at least one panel-type workpiece comprising a lifting unit (62 and 64) and a gripping unit (20), wherein the gripping unit performs a displacement movement parallel to at least a first direction (horizontal), and the gripping unit has a workpiece pick-up device (34) which is configured to enter into a reversible, force-based and/or form-fitting connection with at least one panel-type workpiece, wherein the gripping unit is configured so that the workpiece pick-up device can perform a displacement movement parallel to a second direction (vertical) which is different from the first direction, and the lifting unit has at least one guide element (60) which is configured to perform a displacement movement parallel to the second direction, and which is additionally configured to limit at least one degree of freedom of movement of the at least one panel-type workpiece (Col. 1-2 and Fig. 1-3).  
Claim 2 (as best understood by the Examiner). Workpiece handling apparatus according to claim 1, wherein the second direction is oriented parallel to the direction of gravity or has a component that is oriented parallel to the direction of gravity.  
Claim 3 (as best understood by the Examiner). Workpiece handling apparatus according to claim 1, wherein the at least one guide element comprises at least one guide roller (60), at least one guide rail and/or at least one conveyor belt (Col. 2 and Fig. 1).  
Claim 4 (as best understood by the Examiner). Workpiece handling apparatus according to claim 1, wherein the workpiece pick-up device is in the form of a vacuum gripper or clamping gripper  (Col. 2 and Ln. 28-30).  
Claim 5 (as best understood by the Examiner). Workpiece handling apparatus according to claim 1, wherein the gripping unit and/or the lifting unit has at least one hydraulically, pneumatically and/or electrically operated actuator (hydraulically or pneumatically is implicitly disclosed by “cylinder 30” and “piston 32”; Col. 2, Ln. 25-31).  
Claim 6 (as best understood by the Examiner). Workpiece handling apparatus according to claim 1, wherein the gripping unit and the lifting unit have a common control unit (implicitly disclosed by the term “automatic”) which is capable of controlling the (interpreted as “a”) first displacement speed of the workpiece pick- up device and the (interpreted as “a”) second displacement speed of the at least one guide element, and which is adapted to make possible an operating state in which the component oriented parallel to the second direction with the first displacement speed and the component oriented parallel to the second direction with the second displacement speed are identical.  
Claim 7 (as best understood by the Examiner). System, comprising a workpiece handling apparatus according to claim 1, further comprising a storage apparatus (18) for storing at least one panel-type workpiece, wherein in the case of multiple panel-type workpieces they are arranged on the storage apparatus, wherein the gripping unit is configured so that the workpiece pick-up device is able to enter into a reversible, force-based and/or form-fitting connection with at least one panel-type workpiece which is stored in or on the storage apparatus (Col. 2 and Fig. 1).  
Claim 8 (as best understood by the Examiner). System according to claim 7, wherein the storage apparatus is configured so that the at least one panel-type workpiece can be moved parallel to the second direction (Fig. 1).  
Claim 9 (as best understood by the Examiner). Processing machine, according to claim 7 further comprising a processing table (58) which has a workpiece supporting plane (top of plurality of 60), and a processing unit (40 and 56) which performs a displacement movement parallel to the first direction, wherein the gripping unit is fixedly connected to the processing unit (Col. 1-3 and Fig. 1-3).  
Claim 10 (as best understood by the Examiner). Processing machine according to claim 9, wherein the lifting unit can be recessed completely in the processing table of the processing machine (Fig. 1).  
Claim 11 (as best understood by the Examiner). Processing machine according to claim 9, wherein the processing table has a first boundary contour and the at least one guide element has a second boundary contour, wherein the first boundary contour is defined as the vertical projection of the processing table into the workpiece supporting plane, and the second boundary contour is defined as the vertical projection of the at least one guide element into the workpiece supporting plane, wherein the first boundary contour and the second boundary contour overlap, or the second boundary contour is enclosed completely by the first boundary contour (vertical projection of 58 overlaps a vertical projection of 60 as seen in Fig. 1).  
Claim 12 (as best understood by the Examiner). Method for batch processing panel-type workpieces with a processing machine (10) comprising a system according to claim 7 as well as a processing table (58) which has a workpiece supporting plane (top of plurality of 60), and a processing unit (40 and 56) which is adapted to perform a displacement movement parallel to the first direction, comprising the steps: 
1) displacing the workpiece pick-up device until it is in a position in which it is able to enter into a reversible, force-based and/or form-fitting connection with at least one panel-type workpiece which is stored in or on the storage apparatus (Col. 2 and Fig. 1); 

3) displacing the at least one guide element until it is in a position in which it is tangential to the surface of the panel-type workpiece that is facing the processing table (Col. 2 and Fig. 1); 
4) displacing the workpiece pick-up device and the at least one panel-type workpiece connected thereto by a force-based and/or form-fitting connection, wherein the displacement movement is oriented parallel to the first direction (Col. 2 and Fig. 1); 
5) simultaneously displacing the workpiece pick-up device and the at least one guide element parallel to the second direction until the at least one panel-type workpiece touches the workpiece supporting plane of the processing table (Col. 2-3 and Fig. 1-3); 
6) releasing the force-based and/or form-fitting connection between the workpiece pick-up device and the at least one panel-type workpiece (Col. 3 and Fig. 2); 
7) fastening the at least one panel-type workpiece to the processing table (Fig. 7); and 
8) processing the at least one panel-type workpiece; wherein the order of the steps can be varied, and wherein the acute angle which the at least one panel-type workpiece encloses with the workpiece supporting plane during steps 1) to 8) preferably assumes a value between 0 and 450 and particularly preferably a value between 0 and 15° (Col. 2-3 and Fig. 1-3).  
Claim 13 (as best understood by the Examiner). Method according to claim 12, further comprising the step: displacing the next panel-type workpiece to be processed, parallel to the second direction, while it is stored in or on the storage apparatus (Col. 2).  

With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoenigmann in view of Dangelewicz (US 2009/0152798).
Hoenigmann discloses the method further comprising the steps: 
1) producing a force-based and/or form-fitting connection between the workpiece pick-up device and at least one processed panel-type workpiece (Col. 2 and Fig. 1); 
Hoenigmann does not recite;
the workpiece pick-up device is displaceable parallel to a third direction, wherein the third direction is different from the first direction and the second direction, and wherein the processing machine comprises a second storage apparatus.
	However, Dangelewicz discloses a method for batch processing panel-type workpieces with a processing machine (20) comprising a storage apparatus (22), a gripping unit (26), the gripping unit  so that the workpiece pick-up device can perform a displacement movement parallel to a second direction (vertical), and further discloses the workpiece pick-up device is displaceable parallel to a third direction (100), wherein the third direction is different from the first direction and the second direction, and wherein the processing machine comprises a second storage apparatus (34) (Par. 0019-0052 and Fig. 1-2).
Therefore, in view of Dangelewicz’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hoenigmann’s method for batch processing panel-type workpieces to include providing a means for the workpiece pick-up device to be displaceable parallel to a third direction, and to include a second storage apparatus to increase workpiece throughput.
	Hoenigmann, as modified by Dangelewicz, is capable of;
2) simultaneously displacing the workpiece pick-up device and the at least one guide element parallel to the second direction; 
3) simultaneously displacing the workpiece pick-up device and the at least one processed panel-type workpiece connected thereto by a force-based and/or form-fitting connection parallel to the third direction R3, wherein the at least one processed panel-type workpiece is stored on or in the second storage apparatus when the displacement movement is complete.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652